Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 1 of 16 Page ID #428




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DAVID N.1
                                                      )
                                                      )
                         Plaintiff,
                                                      )
                                                      )
    vs.                                                   Civil No. 3:20-cv-00403-GCS
                                                      )
                                                      )
    COMMISSIONER of SOCIAL
                                                      )
    SECURITY,
                                                      )
                                                      )
                         Defendant.

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), Plaintiff seeks judicial review of the final

agency decision denying his application for Disability Insurance Benefits (“DIB”).2

                                       PROCEDURAL HISTORY

          Plaintiff applied for DIB on November 17, 2016 alleging disability as of September

2016. After reconsideration, the Commissioner issued a Notice of Disapproved Claims

dated June 13, 2017. After holding an evidentiary hearing in November 2018,

Administrative Law Judge (“ALJ”) Jason Panek denied the application on February 27,




1        Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns. See
FED. R. CIV. PROC. 5.2(c) and the Advisory Committee Notes thereto.

2      This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. § 636(c). See (Doc. 20).



                                             Page 1 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 2 of 16 Page ID #429




2019. (Tr. 27-46). On March 6, 2020, the Appeals Council denied Plaintiff’s request for

review, making the ALJ’s decision the final agency decision subject to judicial review. (Tr.

1-3). Plaintiff exhausted administrative remedies and filed a timely complaint with this

Court.

                                  ISSUES RAISED BY PLAINTIFF

         Plaintiff raises the following issues:

                1.     The ALJ failed to obtain a medical opinion on which to base the RFC
                       assessment.

                2.     The ALJ failed to include limitations from moderate deficiencies in
                       concentration, persistence, or pace in the RFC assessment.

                3.     The ALJ failed to fully develop the record.

                                APPLICABLE LEGAL STANDARDS

         To qualify for DIB, a claimant must be disabled within the meaning of the

applicable statutes. Under the Social Security Act, a person is disabled if he has an

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a).

         To determine whether a claimant is disabled, the ALJ considers the following five

questions in order: (1) Is the claimant presently unemployed? (2) Does the claimant have

a severe impairment? (3) Does the impairment meet or medically equal one of a list of



                                           Page 2 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 3 of 16 Page ID #430




specific impairments enumerated in the regulations? (4) Is the claimant unable to perform

his former occupation? and (5) Is the claimant unable to perform any other work? See 20

C.F.R. § 404.1520.

       An affirmative answer at either step 3 or step 5 leads to a finding that the claimant

is disabled. A negative answer at any step, other than at step 3, precludes a finding of

disability. The claimant bears the burden of proof at steps 1–4. Once the claimant shows

an inability to perform past work, the burden then shifts to the Commissioner to show

the claimant’s ability to engage in other work existing in significant numbers in the

national economy. See Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir. 2001).

       It is important to recognize that the scope of judicial review is limited. “The

findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Accordingly, this Court is not tasked

with determining whether or not Plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether any

errors of law were made. See Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.

2003). The Supreme Court defines substantial evidence as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

       In reviewing for “substantial evidence,” the entire administrative record is taken

into consideration, but this Court does not reweigh evidence, resolve conflicts, decide



                                         Page 3 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 4 of 16 Page ID #431




questions of credibility, or substitute its own judgment for that of the ALJ. See Burmester

v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). Though judicial review is deferential, it is not

abject; this Court does not act as a rubber stamp for the Commissioner. See Parker v.

Astrue, 597 F.3d 920, 921 (7th Cir. 2010).

                                  THE DECISION OF THE ALJ

       The ALJ followed the five-step analytical framework described above. First, the

ALJ found that Plaintiff had not engaged in substantial gainful activity since September

20, 2016. Second, the ALJ found that Plaintiff had the severe impairment of borderline

intellectual functioning as it significantly limited the ability to perform basic work. Third,

the ALJ found that Plaintiff’s “impairments considered singularly, in combination with

SSR 02-1p, do not meet or equal any physical listing, including the listings under

Category 4.00. This is because the record fails to reveal, for example, the requisite test

results.” (Tr. 22). Next, the ALJ found that Plaintiff has the residential functional capacity

(“RFC”) “to perform a full range of work at all exertional levels but with the following

non-exertional limitations: [c]an understand and remember short, simple instructions

and can attend to and carry out simple, routine tasks.” Additionally, the ALJ found that

Plaintiff could not perform his past relevant work as kitchen worker (dishwasher) or

delivery driver. (Tr. 30). However, the ALJ found that Plaintiff could work as a racker,

stringer, or picking table worker (all unskilled, light work) which jobs exist in significant

numbers in the national economy. (Tr. 31). The Appeals Council denied Plaintiff’s request



                                          Page 4 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 5 of 16 Page ID #432




for review.

                                THE EVIDENTIARY RECORD

       The Court has reviewed and considered the entire evidentiary record in preparing

this Memorandum and Order. The following summary of the record is directed to the

points raised by Plaintiff.

       1.      Evidentiary Hearing

       Plaintiff was represented by an attorney, Dawna A. Hale, at the hearing in

November 2018. (Tr. 14-71). At this hearing, Plaintiff testified as did Plaintiff’s sister,

Sarah Crause, a special education teacher. (Tr. 17). The vocational expert (“VE”), Dr. Trya

Watts, also testified. Id.

       Plaintiff testified that he lives by himself in an apartment in Alton, Illinois; that he

works 10 hours per week at $10 an hour delivering medication to hospice patients and

other individuals in the Alton/Godfrey, Illinois area; and that he has a driver’s license

with no restrictions, drives his own car and is able to pay the rent with some financial

help from family. Plaintiff is a high school graduate. During his junior and senior years

in high school, Plaintiff only took special education classes as he could not keep up during

his freshman and sophomore years. (Tr. 44- 47).

       From January 2011 to September 2016, Plaintiff worked at the Golden Corral

restaurant as a dishwasher. He was fired from that position when the restaurant changed

hands from Kennedy & Crause (Plaintiff’s sister’s husband’s family) to RFR, Inc. (Tr. 48-



                                         Page 5 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 6 of 16 Page ID #433




49). Prior to that employment, Plaintiff worked 16 years at Central Avenue Auto Parts

delivering auto supplies from the store to garages. Plaintiff got this job through his dad,

a customer of the store. At this job, Plaintiff drove a company pickup truck. (Tr. 50).

       Plaintiff also testified he is disabled and cannot work full-time because he had a

heart attack three years ago. (Tr. 52). The heart attack slows him down as he easily gets

tired. Id. Currently, Plaintiff does not have any problems or chest pain. Id.

       Ms. Crause, Plaintiff’s sister, testified that she sometimes sees him weekly, every

couple weeks, or every three weeks. Plaintiff used to come to her house weekly to do

laundry and have dinner, however, Plaintiff stopped coming over to her house. Plaintiff

told Ms. Crause that he was doing laundry at a friend’s house. Ms. Crause also noted that

she buys Plaintiff new clothes because his clothes smell. (Tr. 54). Ms. Crause indicated

that if she pushes Plaintiff too hard, he shuts down and gets defensive. When Ms. Crause

allowed Plaintiff to have possession of her checkbook (when his mother was alive, his

mother did not allow him to have the checkbook), he spent $900 in two and a half weeks,

and Ms. Crause had to cover the checks. She further testified that discussing finances with

Plaintiff causes him to shut down, that he will not speak to her, and that he has no concept

of money. (Tr. 55-56).

       Ms. Crause thinks that Plaintiff has deficits in adaptive behavioral skills, issues

with self-direction, personal hygiene, and social communication. (Tr. 61). Plaintiff was

fired from his job at the Golden Corral for sending out dirty dishes to the customers. (Tr.



                                        Page 6 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 7 of 16 Page ID #434




60). Ms. Crause thinks that Plaintiff could work full-time only with multiple prompts a

day, as he has difficulty following anything beyond two-step directions.

       Ms. Crause also said that he has bad personal hygiene, that his breath stinks, and

that he does not communicate well. (Tr. 57). In 2015, after their mother passed, Plaintiff’s

apartment was not clean; their mother used to clean the apartment. As a result, Ms.

Crause called Plaintiff’s social worker, and the social worker took care of things at the

apartment.3

       Plaintiff sees his social worker every two weeks to touch base, to discuss hygiene,

and to obtain his medication. (Tr. 62). The social worker set up weekly delivery for his

medication. (Tr. 63). Ms. Crause balances Plaintiff’s checkbook, but Plaintiff takes his

checkbook to the social worker, and together they write out the bills because that is what

Plaintiff wants. Id.

       Plaintiff will golf with Ms. Crause’s husband. (Tr. 65-66). Plaintiff also participates

in church activities. Id.

       Dr. Watts classified Plaintiff’s past work as follows: (1) “kitchen helper DOT code

318.687-010, SVP of 2, which is unskilled, a strength of medium[;]” and (2) “delivery

driver DOT code 292.353.010, SVP of 3, which is semi-skilled and a strength of medium.”

(Tr. 68). Dr. Watts testified that a hypothetical, younger individual with a high school

education and the past work consistent with what was described for the Plaintiff could


3        Ms. Crause said that the apartment was in disarray and smelled. The apartment also had feces on
the floor and urine around the toilet. (Tr. 58).

                                             Page 7 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 8 of 16 Page ID #435




not perform the Plaintiff’s past work. (Tr. 68-69). Dr. Watts’s conclusion was also based

on the fact that this younger individual could “understand and remember no more than

short and simple instructions[,]” would be “limited to attending to and carrying out

simple/routine tasks[,]” and would not be “subject to any exertional limitations[.]” Id.

Dr. Watts noted, however, that this hypothetical individual could perform other jobs. (Tr.

69). Specifically, such an individual could work as a racker, stringer or picking table

worker (all unskilled, light work), and such jobs did exist in significant numbers in the

national economy. (Tr. 69-70). Nevertheless, Dr. Watts testified that competitive work

does not exist if an individual required re-direction by a supervisor four times in an eight-

hour workday to remain on task. (Tr. 70).

       2.     Relevant Medical Records and Evidence

Dr. Frederic Golden, Ph.D.

     Dr. Golden evaluated Plaintiff on February 25, 2015 and on March 9, 2015. Plaintiff

was referred to Golden by his brother-in-law, James Crause, to determine Plaintiff’s

potential eligibility for disability insurance benefits. Golden administered the Wechsler

Adult Intelligence Scale – Revised and the Inventory for Client and Agency Planning

tests. Plaintiff’s Full-Scale IQ score was 84, which means that Plaintiff functions

intellectually at the upper limit of the Borderline range. Plaintiff’s Overall Adaptive

Behavior Age Equivalent was 9 years and 9 months. Plaintiff also had a corresponding

ICAP Service Level score of 8, which means there is a need for limited personal care



                                        Page 8 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 9 of 16 Page ID #436




and/or regular supervision. Golden summarized as follows:

     David Norris is a 45-year old man, who is not viewed to be developmentally
     disabled. There are some deficits in self-direction and learning. David received
     some special education remediation as a youngster. He graduated from Alton
     High School in 1988. David does require some assistance to maintain the
     highest possible quality of life. David needs some help to manage his health,
     finances, and overall life circumstances. David is competent enough to sign
     over his Power of Attorney if he so wishes.

(Tr. 258-259).

 Dr. Stephen G. Vincent, Ph.D.

       Dr. Vincent saw Plaintiff on March 8, 2017 for a mental status examination at the

request of Defendant. Vincent reviewed Golden’s report. Vincent noted that Plaintiff’s

“personal hygiene and grooming were intact[.]” (Tr. 340). He also noted that Plaintiff

seemed “somewhat slow and concrete requiring repetition and simplification of test

instructions,” but that Plaintiff “had no difficulties responding to all test demands.” Id.

Vincent believed Plaintiff had the ability to manage his own funds. (Tr. 342). Plaintiff

reported that his “memory is poor.” Vincent also noted that “he did have difficulties with

staying focused on task, particularly in regards to processing sequential information

compromising working memory and problem solving abilities limiting his capacity to

initiate, organize, sequence and plan tasks resulting in being error prone with poor self-

correction.” (Tr. 341). Dr. Vincent summarized and concluded in part:

     He does report a history of learning disabilities, having been in special
     education classes throughout school with a full-scale IQ in file of 84. During
     the examination, although somewhat concrete with his responses, he was able
     to respond appropriately, but responses were slow and deliberate, many times


                                       Page 9 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 10 of 16 Page ID #437




     answering in a question-like form due to fear of failure and exposure of
     cognitive weakness.

Lastly, Dr. Vincent’s diagnostic impression of Plaintiff was borderline intellectual

functioning as per his history. (Tr. 342).

Dr. Howard Tin, PsyD

       On March 27, 2017, Dr. Howard Tin, PsyD, a state agency medical consultant

employed by Defendant, found that Plaintiff had no severe mental impairment. Dr. Tin

stated: “[c]laimant’s allegation of the severity of the disorder is not consistent with the

claimant’s ability to function generally well from day to day.” (Tr. 77).

Dr. Donald Cochran, PhD

       On June 7, 2017, Dr. Donald Cochran, PhD, a state agency medical consultant

employed by Defendant, likewise found that Plaintiff had no severe mental impairment

and wrote: “[c]laimant’s allegation of the severity of the disorder is not consistent with

claimant’s ability to function generally well from day to day.” (Tr. 87).

                                          ANALYSIS

       First, the Court addresses Plaintiff’s second argument that the ALJ failed to include

limitations from moderate deficiencies in concentration, persistence, or pace in the RFC

assessment.

       The ALJ’s RFC assessment and the hypothetical question posed to the VE must

incorporate all of the limitations that are supported by the record. See Yurt v. Colvin, 758

F.3d 850, 857 (7th Cir. 2014). This is a well-established rule. See Stewart v. Astrue, 561 F.3d


                                         Page 10 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 11 of 16 Page ID #438




679, 684 (7th Cir. 2009)(collecting cases). If the ALJ finds that a plaintiff has a moderate

limitation in maintaining concentration, persistence or pace, that limitation must be

accounted for in the hypothetical question posed to the VE. In most cases, limiting the

plaintiff to simple, repetitive tasks or to unskilled work is not sufficient to account for

moderate concentration difficulties. The Seventh Circuit has clearly indicated that a

limitation to simple instructions or simple, routine tasks does not adequately account for

a moderate limitation in maintaining concentration, persistence, or pace. “The ability to

stick with a given task over a sustained period is not the same as the ability to learn how

to do tasks of a given complexity.” O'Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir.

2010).

         Here, the ALJ found that Plaintiff had moderate limitations in his ability to

understand, remember or apply information, as well as to concentrate, persist or maintain

pace. Specifically, the ALJ found: “[t]he area of understanding, remembering, or applying

information refers to the abilities to learn, recall and use information to perform work

activities. The area of concentrating, persisting or maintaining to pace refers to the

abilities to focus attention on work activities and stay on task at a sustained rate.” (Tr.

22). He noted that while the step three determination is not a mental RFC assessment, the

ultimate RFC assessment “reflects the degree of limitation the undersigned has found in

the ‘paragraph B’ mental functional analysis.” (Tr. 25).

         The ALJ found that Plaintiff had the RFC to perform a full range of work at all



                                       Page 11 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 12 of 16 Page ID #439




exertional levels, but with the following non-exertional limitations: can understand and

remember short, simple instructions; can attend to and carry out simple, routine tasks.

(Tr. 26).

       The Seventh Circuit has repeatedly held, with exceptions not applicable here, that

a limitation to simple, repetitive tasks or unskilled work does not adequately account for

a moderate limitation in maintaining concentration, persistence or pace. In Stewart, for

example, the Seventh Circuit noted that “[t]he Commissioner continues to defend the

ALJ's attempt to account for mental impairments by restricting the hypothetical to

‘simple’ tasks, and we and our sister courts continue to reject the Commissioner's

position.” Stewart, 561 F.3d at 685. The Court has reaffirmed that position several times

in recent years. See O'Connor-Spinner, 627 F.3d at 620; Yurt, 758 F.3d at 857; Varga v. Colvin,

794 F.3d 809, 814 (7th Cir. 2015); Taylor v. Colvin, 829 F.3d 799, 802 (7th Cir. 2016); Moreno

v. Berryhill, 882 F.3d 722, 730 (7th Cir. 2018), as amended on reh'g (Apr. 13, 2018); DeCamp

v. Berryhill, 916 F.3d 671, 676 (7th Cir. 2019).

       Here, the ALJ found that Plaintiff had the RFC to perform a full range of work at

all exertional levels but with the following non-exertional limitations: can understand

and remember short, simple instructions; can attend to and carry out simple, routine

tasks. (Tr. 26). That is not sufficient to account for a moderate limitation in maintaining

concentration, persistence, or pace. “More to it, observing that a person can perform

simple and repetitive tasks says nothing about whether the individual can do so on a



                                          Page 12 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 13 of 16 Page ID #440




sustained basis, including, for example, over the course of a standard eight-hour work

shift.” Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019). As the Seventh Circuit explained

in a recent case:

       . . . the relative difficulty of a specific job assignment does not necessarily correlate
       with a claimant’s ability to stay on task or perform at the speed required by a
       particular workplace. . . . Put another way, someone with problems concentrating
       may not be able to complete a task consistently over the course of a workday, no
       matter how simple it may be.

Martin v. Saul, 950 F.3d 369, 373 (7th Cir. 2020).

       The ALJ in Martin adequately accounted for deficiencies in maintaining

concentration, persistence, and pace by limiting the plaintiff to jobs that involve “only

simple tasks with low stress, occasional changes, a flexible pace, and superficial

interactions with others.” Martin, 950 F.3d at 373. Similarly, in Burmester, the Seventh

Circuit found no error where the ALJ limited the plaintiff to “simple, routine, repetitive

tasks requiring only simple work-related decisions with few changes in the routine work

setting and no more than occasional interaction with supervisors, coworkers, and the

general public.” Burmester, 920 F.3d at 509. The reviewing doctor in that case “stated in

the ‘Statement of Work Capacity’ portion of his assessment that Burmester had the

‘ability to understand, remember and carry out simple instructions subject to physical

limitations,’ that ‘maintaining concentration and attention should be manageable’ and

that she ‘should be able to withstand routine work stress and adapt to typical job site

changes.’” Burmester, 920 F.3d at 511.



                                         Page 13 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 14 of 16 Page ID #441




       Seventh Circuit precedent does not require the ALJ to use specific words to express

a claimant’s limitations in maintaining concentration, persistence, or pace. The Seventh

Circuit, however, explained what was required when it stated the following: “[w]e

decline to provide a glossary of adjectives for use in RFC determinations. What we do

require—and our recent precedent makes plain—is that the ALJ must account for the

‘totality of a claimant’s limitations’ in determining the proper RFC.” Martin, 950 F.3d at

374.

       Here, the ALJ found that Plaintiff had the severe impairment of borderline

intellectual functioning based on the two psychological evaluations in evidence.

Specifically, the ALJ stated that the borderline intellectual functioning “significantly”

limits the ability to perform basic work activities as required by SSR 85-28. (Tr. 20). The

record does contain differing findings regarding this issue. On the one hand, both of

Defendant’s medical consultants, Drs. Tin and Cochran, found that Plaintiff did not have

a severe mental impairment. Drs. Golden and Vincent, on the other hand, diagnosed

Plaintiff as having borderline intellectual functioning. In fact, Dr. Golden found Plaintiff

had some deficits in self-direction and learning. Likewise, Dr. Vincent observed that

Plaintiff had difficulties staying focused on task, that Plaintiff required repetition and

simplification of test instructions, and that Plaintiff was slow.

       In light of the above evidence in the record, the Commissioner’s reliance on Jozefyk

v. Berryhill, 923 F.3d 492 (7th Cir. 2019) is misplaced. In Jozefyk, the Seventh Circuit rejected



                                         Page 14 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 15 of 16 Page ID #442




the plaintiff’s argument that it was error to omit a reference to a moderate limitation in

concentration, persistence, or pace from the RFC assessment and hypothetical question

where “according to the medical evidence, his impairments surface only when he is with

other people or in a crowd.” Jozefyk, 923 F.3d at 498. Jozefyk, however, is distinguishable

from the instant case on that very basis. The Seventh Circuit explained as follows in a

later case:

       In closing, we owe a word to the Commissioner’s reliance on our recent
       decision in Jozefyk v. Berryhill, 923 F.3d 492 (7th Cir. 2019). We do not read Jozefyk
       to save the shortfalls in the ALJ’s analysis here. In Jozefyk, we determined that any
       error in formulating the RFC was harmless because the claimant had not testified
       about any restrictions in his capabilities related to concentration, persistence, or
       pace, and the medical evidence did not otherwise support any such limitations.
       923 F.3d at 498. As the Commissioner concedes, the facts here are different. The
       medical evidence plainly shows, and the ALJ recognized, that Crump suffers
       from CPP limitations.

Crump, 932 F.3d at 571. Here, of course, there is testimony and medical evidence

supporting that Plaintiff had trouble staying on task and had difficulty focusing and

concentrating.

       The Commissioner fails to address the central point here, which is that, based on

the record, the ALJ found that Plaintiff has moderate limitations in maintaining

concentration, persistence, or pace, but failed to account for that limitation in the RFC

assessment.4

       The ALJ’s error requires remand. “If a decision ‘lacks evidentiary support or is so


4      As the Court finds that the ALJ committed error regarding the RFC assessment requiring remand,
the Court need not address Plaintiff’s other two arguments.

                                           Page 15 of 16
Case 3:20-cv-00403-GCS Document 23 Filed 05/28/21 Page 16 of 16 Page ID #443




poorly articulated as to prevent meaningful review,’ a remand is required.” Kastner v.

Astrue, 697 F.3d 642, 646 (7th Cir. 2012) (internal citation omitted).

       This Memorandum and Order should not be construed as an indication that the

Court believes that Plaintiff was disabled during the relevant period, or that he should

be awarded benefits. On the contrary, the Court has not formed any opinions in that

regard and leaves those issues to be determined by the Commissioner after further

proceedings.

                                       CONCLUSION

       The Commissioner’s final decision denying Plaintiff’s application for disability

benefits is REVERSED and REMANDED to the Commissioner for rehearing and

reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk

of Court is directed to enter judgment in favor of Plaintiff.

       IT IS SO ORDERED.                                     Digitally signed
                                                             by Judge Sison 2
       DATED: May 28, 2021.                                  Date: 2021.05.28
                                                             10:18:42 -05'00'
                                           ___________________________________
                                           GILBERT C. SISON
                                           United States Magistrate Judge




                                        Page 16 of 16
